Exhibit Consent of Independent Registered Public Accounting Firm EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM As independent registered certified public accountants , we hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of our report dated March27, 2009 relating to the consolidated financial statements , which appears in New Cardio , Inc. Annual Report on Form 10-K for the year ended December31, 2008. /s/RBSM LLP New York, New York June15, 2009
